MILLER, Judge.
For trial and appeal purposes, this case was consolidated with In re: Forfeiture to Use or Sale of One 1971 Dodge Charger Automobile, 291 So.2d 872 (La.App. 3 Cir. 1974).
On August 16, 1973 plaintiff Murrell Stansell petitioned for an injunction to restrain Harry T. Hyams, Chief of the Natchitoches Police Department, and Sheriff James from the continued seizure and possession of his 1971 Dodge Charger. On the next day the District Attorney filed the show cause rule considered in the consolidated case. Following trial of the consolidated matters, the trial judge dismissed Stansell’s petition for injunction and ordered the vehicle forfeited.
For the reasons assigned in the consolidated case, the order of forfeiture was set aside. That decision renders this appeal moot. Costs of this appeal are taxed to defendants.
Forfeiture order set aside.